Title: General Orders, 26 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 26th 1776
Newcastle.Paris.


Six hundred men properly officered, from General Wolcot’s Brigade, to parade to morrow morning, at six o’clock, on the Grand Parade, without arms for fatigue: Four hundred to take directions from General McDougall, and two hundred from Lieutt Fish; and the same number to be continued ’till the works are completed; to leave work at young flood, and go on again at the ebb.
The General is very anxious for the state of the arms and ammunition, the frequent rains giving too much reason to fear they may suffer; He therefore earnestly enjoins officers and men to be particularly attentive to it and have them in the best order.
